Citation Nr: 1010114	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-25 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for a right 
shoulder disability.

2.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for a left 
shoulder disability.

3.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for a neck 
disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1961 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Since that time, the 
issues of entitlement to service connection for a neck 
disability and entitlement to service connection for a right 
shoulder disability have come before the Board in BVA 
decisions in December 2002 and August 2005, respectively.

The Veteran was afforded a BVA hearing in December 2009.  A 
transcript of that hearing is of record.

As an initial matter, the Board notes that the Veteran had 
perfected an appeal for an increased rating for his service-
connected lumbar-spine disorder.  The Board notes, however 
that, in an August 2009 correspondence, the Veteran stated 
that he was satisfied with his disability evaluation and that 
he wished to withdraw this issue from his appeal.  Therefore, 
his appeal in this matter is considered withdrawn.  38 C.F.R. 
§ 20.204 (2009).  



FINDINGS OF FACT

1.  A BVA decision in August 2005 denied service connection 
for a right shoulder disability.  

2.  Evidence submitted since the August 2005 BVA decision 
when considered by itself or in connection with evidence 
previously assembled, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a right shoulder disability.

3.  A rating decision in July 2000 denied service connection 
for a left shoulder disability.  The Veteran was notified of 
this action, did not file a timely appeal, and the decision 
became final.

4.  Evidence submitted since the July 2000 rating action when 
considered by itself or in connection with evidence 
previously assembled, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a left shoulder disability.

5.  A BVA decision in December 2002 denied service connection 
for a neck disability.  

6.  Evidence submitted since the December 2002 BVA decision 
when considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a neck disorder.

7.  The Veteran's neck disorder is not shown to be 
etiologically related to service.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  As new and material evidence was not received, the claim 
for entitlement to service connection for a right shoulder 
disability remains final. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

2.  As new and material evidence was not received, the claim 
for entitlement to service connection for a left shoulder 
disability remains final. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  As new and material evidence was received, the claim for 
entitlement to service connection for a neck disability is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.  The Veteran's neck disability was not incurred in or 
aggravated by service, nor may arthritis of the neck be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In this case, notice fulfilling the 
requirements of 38 C.F.R. § 3.159(b) was furnished to the 
Veteran in June 2001.

The Board notes that the Veteran was provided with specific 
notice regarding VA's assignment of disability ratings and 
effective dates only after adjudication of the original claim 
in an August 2006 correspondence.  However, the absence of 
such pre-adjudication notice is not shown to prejudice the 
Veteran.  Because the Board herein denies the claim for 
service connection, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran 
was notified of these criteria in August 2006.

The record reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA, and private treatment records.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran and a transcript 
of the Veteran's December 2009 BVA hearing.  The Board notes 
that, at the request of the Veteran, a period of thirty days 
was provided for the Veteran to submit additional treatment 
records in support of his claim.  The Board finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

I.  Law and Regulations- New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1033 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

A.  New and Material Evidence Analysis- Right and Left 
Shoulder Disabilities

As noted above, service connection for a right shoulder 
disability was denied in an August 2005 BVA decision.  It was 
held that there was no evidence of an in-service injury to or 
aggravation of the right shoulder and that there was no 
evidence of an etiological link between the Veteran's right 
shoulder disability and service.  The August 2005 BVA 
decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 
20.201, 20.302.

Service connection for a left shoulder disability was denied 
in a July 2000 rating decision.  The Veteran was notified of 
this decision and of his appeal rights at that time and did 
not appeal the decision.  It was held that there was no 
evidence of a chronic left shoulder disability that began in 
service.  The July 2000 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.

Evidence added to the record since the July 2000 rating 
decision includes a letter from the Veteran's private 
physician Dr. A.G.O. which stated that, although the 
Veteran's treatment records were destroyed when he retired, 
Dr. A.G.O. recalled treating the Veteran for back and 
shoulder conditions between 1971 and 1979.  Evidence added to 
the record since the July 2000 rating decision and the August 
2005 BVA decision includes records from the Social Security 
Administration (SSA) in conjunction with the Veteran's claim 
for Social Security disability benefits.  Also included is 
the Veteran's April 2009 VA examination of the spine in which 
the VA examiner concluded that the Veteran's shoulder 
disabilities were less likely than not related to service and 
additional treatment records from the VA medical center in 
Augusta, Georgia (Augusta VAMC) dated between July 1996 and 
June 2009.  Additionally added to the Veteran's file after 
his July 2000 rating decision and August 2005 BVA decision is 
the transcript from the Veteran's BVA hearing which took 
place in December 2009.  During his hearing, the Veteran 
asserted that his shoulder conditions were related to an in-
service motor vehicle accident.

While much of the evidence submitted is new, the Board finds 
that evidence submitted since the Veteran's August 2005 BVA 
decision is not material to the Veteran's claims for service 
connection for the right shoulder.  As stated above, material 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  In this case, service 
connection for the Veteran's right shoulder condition was 
denied because there was no finding of an in-service 
incurrence of a chronic disability and no nexus between the 
Veteran's service and his current right shoulder disability.  
As the evidence added since the Veteran's August 2005 BVA 
decision has only shown evidence of treatment for a current 
disability and the Veteran's April 2009 VA examiner opined 
that it was less likely than not that the Veteran's shoulder 
strain was related to service, the evidence is found to be 
redundant and thus has not related to an unestablished fact 
necessary to substantiate the claim.  

Similarly, the Veteran's claim for service connection for a 
left shoulder disability was denied in July 2000 as there was 
no showing of a chronic disability which began in service.  
No additional service treatment records were made available 
to show that the Veteran's injuries from his motor vehicle 
accident was anything more than acute and transitory.  The 
Board notes that the Veteran's private physician, Dr. A.G.O., 
stated that the Veteran was treated within a year of service.  
The Board finds, however that his statement that he treated 
the Veteran for back and shoulder conditions between 1971 and 
1979 is too vague to show that the Veteran was treated for a 
shoulder disability within the one-year presumption period.  
Further, the Veteran's physicians and his April 2009 examiner 
all failed to conclude that the Veteran's injury led to a 
chronic disability.  In fact, the Veteran's VA examiner 
concluded that it was less likely than not that the Veteran's 
left shoulder disability was related to service.  This 
evidence is thus not found to be material.  The evidence goes 
only to show that the Veteran has a current left shoulder 
disability.  As this was not disputed in the original rating 
decision, the evidence provided after the Veteran's July 2000 
rating decision is found to be redundant.  

During his December 2009 BVA hearing, the Veteran testified 
that his right and left shoulder disabilities were due to his 
motor vehicle accident in service.  The Board notes that when 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  The Board 
finds, however, that the Veteran's testimony is not material 
because his assertion that a motor vehicle accident led to 
his current shoulder disabilities was taken into account in 
the previous final decisions.  As the evidence submitted 
after the Veteran's July 2000 rating decision and August 2005 
BVA decision is not found to be material, his request to 
reopen these claims must be denied.  

B.  New and Material Evidence Analysis- Neck Disability

As noted above, service connection for a neck disability was 
denied in a December 2002 BVA decision.  It was held that the 
Veteran did not have a current disability.  The 2002 BVA 
decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 
20.201, 20.302.

A statement provided by the Veteran in January 2003 was 
interpreted by the RO as a request by the Veteran to reopen 
his claim for entitlement to service connection for a neck 
disability.  Evidence added to the record since the December 
2002 BVA decision includes the Veteran's SSA records and 
Augusta VAMC treatment records dated between July 1996 and 
June 2009.  Included in the Veteran's treatment records is an 
August 2007 x-ray report which noted that the Veteran had 
degenerative disc changes in the cervical spine.  
Additionally added to the claims file are the Veteran's April 
2009 VA examination and the transcript of the Veteran's 
December 2009 BVA hearing.  Based on a comprehensive review 
of the record, the Board finds that evidence added since the 
December 2002 BVA decision regarding the Veteran's service 
connection claim is new and material.  

While most of the evidence submitted is new, the Board finds 
that the VAMC treatment notes which include the results from 
an August 2007 x-ray demonstrates that the Veteran has a 
current disability.  As the Veteran's claim for service 
connection was denied due to the lack of evidence of a 
current disability, the August 2007 x-ray study clearly 
relates to an unestablished fact necessary to substantiate 
the claim.  Therefore, the Veteran's claim is reopened.  In 
light of the decision below, the Board finds the Veteran is 
not prejudiced by review of the service connection claim on 
the merits.

II.  Service Connection for a Neck Disability- Laws and 
Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999); see Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(4).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A.  Factual Background

The Veteran's service treatment records show that in May 
1964, the Veteran complained of a muscle strain of the right 
posterior neck.  Treatment notes show that the Veteran 
reported that his neck condition had improved two days later.  
Treatment notes reported that, in September 1965, the Veteran 
was involved in a motor vehicle accident; an accident report 
noted that the Veteran's diagnosis was possible back strain.  
Additional treatment notes from the U.S. Army Hospital noted 
that the Veteran felt "o.k." except for soreness of the 
neck.  It was noted that the Veteran had no fractures but did 
have some bruises and abrasions.  The Veteran's July 1970 
report of medical examination for the purpose of separation 
reported that the Veteran's neck was normal and it was noted 
that the Veteran had a chronic low back strain.

A letter from the Veteran's private physician, Dr. A.G.O., 
dated July 2001, noted that the Veteran had been his patient 
from 1971 to 1979 and that, while the Veteran's records were 
destroyed when he. retired, Dr. A.G.O. did remember that he 
treated the Veteran for depression, back and shoulder 
conditions.  

Treatment notes from the VA medical center in Augusta, 
Georgia (Augusta VAMC) dated in August 2007 noted that the 
Veteran complained of posterior neck pain.  An x-ray study 
showed degenerative disc changes involving the mid to lower 
cervical spine without acute abnormality.  Treatment notes 
dated in February 2008 noted the Veteran's complaints of 
chronic posterior neck pain and stated that the Veteran was 
dependent on opoid medications for pain control.  Treatment 
notes dated in February 2009 noted that the Veteran 
complained of neck pain with radiation to the left shoulder.  

The Veteran was afforded a VA examination of the spine in 
April 2009.  During his examination, the Veteran reported 
that he was in a motor vehicle accident wherein his vehicle 
rolled over and he was in the hospital for four days.  He 
stated that he believed that he injured his cervical spine 
during his car accident.  A diagnosis of degenerative disc 
disease of the cervical spine was provided.  The examiner 
stated that there was no mention in the service medical 
records of any complaints, diagnosis or treatment related to 
the cervical spine and stated that the Veteran was very vague 
in his complaints and regarding any diagnosis or treatment he 
received.  The examiner stated that the Veteran's neck 
disability was likely unrelated to the Veteran's service.  

In December 2009, the Veteran testified at a BVA hearing 
before the undersigned Veterans Law Judge.  During his 
hearing, the Veteran stated that he hurt his neck when he was 
in a car accident during service.  The Veteran stated that 
his car door opened and that he was thrown out underneath the 
car.  He said that he was given pain killers after his 
accident and that his neck pain was intermittent.  He stated 
that when he was released from service he still experienced 
neck problems but did not tell his examining physician 
because he wanted to be discharged.  The Veteran additionally 
stated that after service he worked in a warehouse which 
involved a lot of lifting. 

B.  Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for a neck 
condition.  As stated above, to establish service connection 
one must show (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Shedden 381 F.3d at 1167 (Fed. Cir. 2004).  In this case, the 
Veteran's August 2007 x-ray studies show a current 
disability, however the record has failed to show evidence 
that a chronic disability began in service or evidence of a 
nexus between the Veteran's service and his current neck 
condition.

Service connection requires a showing that a chronic 
condition was incurred in or aggravated by service.  While 
the Veteran's service treatment records do take note of a two 
isolated incidents of neck pain in May 1964 and September 
1965, the Veteran's service treatment notes reported that the 
Veteran's May 1964 neck pain had improved just days after it 
was reported and the May 1965 treatment report noted bruising 
but no fractures.  Further, it is noted that the Veteran's 
May 1965 complaints of neck pain were the last complaints 
documented during the Veteran's service despite the fact that 
he served for over four more years and the Veteran's report 
of medical examination for separation noted a normal neck 
upon examination.  The Board additionally notes that while a 
low back condition was mentioned in the Veteran's separation 
examination, the examination failed to mention any complaints 
of a neck condition.  

The Board also acknowledges the Veteran's assertion that he 
purposely did not mention his neck pain upon discharge 
because he wanted to go home.  However, the Board affords the 
service treatment records more probative weight than the 
Veteran's more recent statements as they were recorded closer 
in time to the Veteran's service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence can have greater 
probative value than history as reported by the Veteran).

The Veteran testified in his December 2009 BVA hearing that 
he was treated for his neck condition in the 1970s after 
service.  However, Dr. A.G.O.'s letter for the Veteran's 
claims file stated that he treated the Veteran for 
depression, back and shoulder conditions.  Dr. A.G.O. did not 
mention that the Veteran had been treated for a neck 
condition in his correspondence.  The Board does not find Dr. 
A.G.O.'s correspondence probative to show that the Veteran 
was treated by him for a neck condition.  

As stated earlier, to establish service connection, one must 
show that a current disability is related to service.  In 
this case, neither the Veteran's private physicians nor his 
VAMC physicians have provided an opinion relating the 
Veteran's neck disability to service.  Furthermore, in April 
2009, the Veteran's VA examiner concluded that it was less 
likely than not that the Veteran's degenerative disc disease 
was caused by the Veteran's service.  

The Board has taken the Veteran's assertion that his neck 
disorder is a result of service into consideration.  However, 
the Board notes that the Veteran did not file his claim for 
service connection until May 2000, nearly thirty years after 
his discharge.  Such lapses of time are factors for 
consideration in deciding service connection claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, the Board notes that the Veteran is competent, 
as a lay person, to report on that which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The Board points out, however, that matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Although the Veteran is competent to describe the 
symptoms of his neck disability, he does not have appropriate 
medical training and expertise to competently render a 
probative (i.e., persuasive) opinion on a medical matter such 
as whether his neck disorder was a result of service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). As discussed, the Veteran's 
recollections concerning the history of his neck pain are at 
odds with the remainder of the evidence and thus do not 
establish continuity of symptomatology. Hence, the lay 
assertions in this regard have limited probative value. As 
the evidence of record has failed to provide evidence of an 
in-service chronic condition or a nexus linking the Veteran's 
service to his current neck disability, the Veteran's claim 
for service connection for a neck disability must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

New and material evidence has not been received, and the 
Veteran's request to reopen his claim for service connection 
for a right shoulder condition is denied.

New and material evidence has not been received, and the 
Veteran's request to reopen his claim for service connection 
for a left shoulder condition is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a neck condition is 
reopened, and to this extent only, is allowed.




Entitlement to service connection for a neck condition is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


